Chittenden, J.
The plaintiff below, Mary A. Manchester, brought an action against the defendants, Fred Tuke and others, to recover $400 which she had theretofore paid to them in pursuance of a'real estate transaction. The defendants filed an answer and later an amended and supplemental answer. A motion for judgment on the pleadings was thereupon filed by the plaintiff, which motion was granted. The defendants then made a motion to permit the withdrawal of their amended and supplemental answer and for leave to file an affidavit of interpleader. This motion was overruled, and the defendants prosecute error to this court.
We find no error in the action of the "common pleas court in refusing leave to file the affidavit of interpleader after the defendant had filed an answer and an amended and supplemental answer. The provisions of Section 11265, General Code, contemplate the filing of such affidavit before the issues are made by the filing of an answer. The court may have had the right to permit the withdrawal of the answers and the filing of the affidavit of interpleader, but this was a matter entirely within the judicial discretion of the court and we find that its action constituted no abuse of such discretion.
The more difficult question arises in determining whether the judgment entered upon the pleadings was properly entered. A majority of the court are of opinion that there was no error in granting the motion for judgment on the pleadings. The pleadings, as viewed by a majority of the court, show, in substance, that the plaintiff authorized her agent, *244Sadie Meyer, to offer $2,500 for certain real estate, and placed in her hands $400 to be paid as part of the purchase price of such property if the sale should be consummated. This offer was submitted to Tuke & Son, agents for the owner of the real estate, and their principal agreed to sell the property for $2,500, with the further provision that Mrs. Manchester was to pay the June taxes. Thereupon Sadie Meyer paid the $400 to Tuke & Son, and took their receipt for the same, which receipt set out that the property had been sold to Mrs. Manchester for $2,500, she to pay the June taxes. Mrs. Manchester avers that the sale upon her proposition was never consummated, and we find no averment in the pleadings to the effect that Sadie Meyer had any authority to make or accept any other offer of sale than upon the basis of $2,500. The petition further alleges, and this averment is not denied, that she revoked all further authority of the agent and made demand for the return of the $400. While the pleadings are not as definite as could be wished, a majority of the court are of the opinion that they justify the judgment entered by the trial court.
Finding no error in the record sufficiently prejudicial to justify a reversal of the judgment, a majority of the court are of the opinion that the judgment should be and the saíne hereby is affirmed.

Judgment affirmed.

Richards, J., concurs.